ON STATE’S MOTION FOR REHEARING.
DAVIDSON, Judge.
The State, through its district attorney, has filed a motion for rehearing, insisting-, in accordance with the view expressed in the dissenting opinion by Judge Beauchamp, that the facts did not raise self-defense and therefore no issue arose whereby proof of the deceased’s reputation for being a quarrelsome, contentious, overbearing and dangerous man was admissible.
The trial court submitted to the jury self-defense from actual as well as apparent attack.
*296Having so recognized that self-defense was an issue and was to be submitted to the jury, the appellant was entitled to introduce testimony admissible upon that issue. Moreover, the bills of exception complaining of the refusal to admit proof of the reputation of the deceased in the particulars mentioned certify, as a fact, that self-defense was a defense in the case.
We have repeatedly held that this court is bound by the recitals in the bills of exception and cannot look to the statement of facts to determine the correctness of those recitals. Baldwin v. State, 130 Tex. Cr. R. 377, 94 S. W. (2d) 1175; Galan v. State, 76 Tex. Cr. R. 619, 177 S. W. 124.
We remain of the opinion that the bills of exception must be appraised upon the theory that the issue of self-defense was in the case.
The State insists that the terms “violent” and “dangerous” are synonymous and, therefore, it was not reversible error to refuse to permit appellant to prove also that deceased was a dangerous man. Whether these terms are synonymous, under the record as here presented, need not be determined.
The record reveals that after the appellant had proven the bad reputation of the deceased for violence and had offered to prove, also, deceased’s bad reputation for being a quarrelsome, contentious, overbearing, and dangerous man, the State proved by witnesses, after having first attested acquaintance with the general reputation of deceased for being a quiet, inoffensive man or a violent and dangerous one, that deceased was a quiet and inoffensive man.
It is apparent, therefore, that the State proved the good reputation of the deceased in the characteristic which had been denied to the appellant. If the State was to prove the good reputation of the deceased for being a quiet and inoffensive man, certainly the appellant was entitled to prove the contrary.
In the light of what has been said, we remain of the conclusion that reversible error is here reflected, and the State’s motion for rehearing is overruled.
Opinion approved by the Court.